Citation Nr: 0727996	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-00 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
benefits in the amount of $513.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to August 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 administrative decision 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied in part the veteran's request for 
waiver of overpayment of VA compensation benefits in the 
amount of $1026.  The Committee on Waivers and Compromises 
(Committee) waived recovery of half ($513) the amount of 
indebtedness, and denied waiver of the remainder.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

In April 2007 the veteran testified on his own behalf before 
the undersigned Veterans Law Judge, seated at the RO.  


FINDINGS OF FACT

1.  The veteran's divorce became final on October [redacted], 2001, 
and a copy of the divorce decree was received by VA on 
December 21, 2001.  

2.  For the fourteen month period from November 2001 to 
February 2003, the veteran received dependency benefits for 
which he was not entitled since he was not married at that 
time.  An overpayment in the amount of $1026 was the result 
of the veteran receiving benefits for which he was not 
entitled thereto.  

3.  The veteran was granted a partial waiver of overpayment 
in the amount of $513, creating an outstanding overpayment of 
$513.  

4.  No fraud, misrepresentation, or bad faith on the part of 
the veteran, with respect to the creation of the debt, has 
been evidenced.


CONCLUSION OF LAW

Recovery of the overpayment of VA compensation benefits in 
the amount of $513 would violate the principles of equity and 
good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks waiver of an overpayment in the amount of 
$513, resulting from the overpayment of VA compensation 
benefits.  Collection of an overpayment may be waived if 
collection of such indebtedness would be against equity and 
good conscience.  See 38 C.F.R. § 1.962 (2006).  The standard 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  See 
38 C.F.R. § 1.965 (2006).  In making this determination, 
consideration will be given to the following elements, which 
are not intended to be all inclusive:

(1) fault of the debtor; where actions of the debtor 
contribute to the creation of the debt.
(2) balancing of faults; weighing fault of the debtor 
against VA's fault.
(3) undue hardship; whether collection would deprive the 
debtor or his/her family of basic necessities.
(4) defeat of the purpose; whether the withholding of 
benefits or recovery would nullify the objective for 
which the benefits were intended.
(5) unjust enrichment; failure to make restitution would 
result in unfair gain to the debtor.
(6) changing position to one's detriment; reliance on VA 
benefits results in relinquishment of a valuable right 
or incurrence of a legal obligation.

Significantly, however, there cannot be any indication of 
fraud, misrepresentation, or bad faith on the part of the 
person seeking the waiver.  See 38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. § 1.963 (2006).  The misrepresentation must 
be more than non-willful or mere inadvertence.  See 38 C.F.R. 
§ 1.962(b) (2006).  The term "bad faith" generally 
describes unfair or deceptive dealing by one who seeks to 
gain thereby at another's expense.  Thus, a debtor's conduct 
in connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  See 38 C.F.R. § 1.965(b)(2) (2006).  Lack 
of good faith is an absence of an honest intention to abstain 
from undertaking unfair advantage of the holder and/or the 
Government.  See 38 C.F.R. § 1.965(b)(2) (2006).  

In the present case, the major facts are not in dispute.  The 
veteran, who was previously receiving VA compensation 
benefits at the married rate, was divorced effective October 
[redacted], 2001.  He subsequently hand-delivered notice of his 
divorce to the RO on December 21, 2001, as demonstrated by 
the date-stamp on the file copy of his divorce decree.  
However, due to VA administrative error, this document was 
misplaced and the amount of his benefit was not modified.  
This error was finally noticed on February 27, 2003, at which 
time the veteran had been receiving an overpayment for 14 
months, in the amount of $1026.  The veteran does not contest 
this amount.  As already noted above, half the overpayment, 
$513, has already been waived by the RO's Committee on 
Waivers and Compromises (Committee), and remainder continues 
to be in dispute.  The Committee found the veteran was 
partially responsible for the creation of the debt, as he 
failed to notify VA he continued to receive VA compensation 
at the married rate.  

At his April 2007 personal hearing, the veteran stated he did 
his best to notify VA of the change in his marital status, 
first contacting VA prior to the finalization of his divorce, 
and later hand-carrying a copy of his divorce decree to the 
RO in December 2001.  He further stated he did not notice 
that the amount of his compensation payment did not change 
after December 2001 because he was distracted by various 
personal issues in his life, including the illnesses and 
death of several family members.  In support of this claim, 
the veteran submitted funeral programs showing the death of 
his mother in December 2001 and of his sister in January 
2002.  

After considering the totality of the record, the Board finds 
it would be against equity and good conscience to collect the 
remaining portion of the appellant's indebtedness.  The Board 
finds first that the veteran was not at fault in the creation 
of the indebtedness, as did in fact notify VA in a timely 
fashion of the change in his marital status, and was not 
responsible for VA's failure to correct his records in a 
timely manner.  Additionally, his failure to notify VA that 
the amount of his compensation had not changed after December 
2001 does not indicate unfair or deceptive dealing, or intent 
to seek unfair advantage.  The Board finds as credible his 
April 2007 testimony that his circumstances at the time 
prevented him from noticing any overpayment, and he was not 
acting in a manner suggesting fraud, misrepresentation, or 
bad faith.  Finally, while it does not appear the recovery of 
the debt would result in undue financial hardship to the 
veteran, he also was not unjustly enriched by the 
overpayment.  Therefore, waiver of recovery of the 
overpayment in the amount of $513 is warranted.  




ORDER

Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits in the amount of $513 is granted.  




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


